Claim for a half league of land [the Rancho Parage del Arroyo] in San Prancisco county, rejected by the board, and appealed by claimants [Josefa Carillo De Fitch and others]. The grant in this case purports to have been made July 28th, 1846. No evidence in support of the claim was offered to the board, except the deposition of Pablo de la Guerra to the effect that the signatures are genuine. The original grantees were Enrique Domingo Pitch and Prancisco Guerrero. There is no evidence of the decease of either of these persons, or any connection or privity of estate between them and the present claimants. The claim was rejected by the board for this reason in November, 1854. No attempt has been made to supply the omission in this court. • The claim in fact seems to have been abandoned. It is not necessary to consider the other objections which might be urged to, its validity. The decree of the board must be af- ' firmed.